948 F.2d 1288
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert FINCH;  Adrienne Finch, Plaintiffs-Appellants,v.Robert S. OLIVE;  Sandra G. Olive;  Olive & Olive, P.C.,Defendants-Appellees.
No. 90-5899.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1991.

1
Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and ALLEN, Senior District Judge.*

ORDER

2
Robert and Adrienne Finch, husband and wife, residents of Louisiana, appeal pro se from the summary judgment for defendants, Tennessee lawyers and their law corporation, in a diversity action based on alleged attorney malpractice.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
The Finches sought a total of ten million dollars in compensatory and punitive damages in this action, alleging that defendants had filed a voluntary nonsuit in a medical malpractice action in a Tennessee state court without their permission.   The district court granted summary judgment to the defendants, finding that the action was barred by the one year statute of limitations on legal malpractice claims in Tennessee, and by the contributory negligence of the plaintiffs.


4
Upon review, it is concluded that the summary judgment for defendants was proper, as the pleadings, depositions, and affidavits of record show that there is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.   See Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).   Accordingly, the summary judgment is affirmed for the reasons stated by the district court.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles M. Allen, Senior U.S. District Judge for the Western District of Kentucky, sitting by designation